DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (US 7,571,027) in view of Isobe et al. (US 8,316,961).
Freeman discloses and shows a working device having five degrees of freedom and configured to perform work using an end effector, the working device comprising: 
a linear motion unit (30) having three degrees of freedom and obtained by combining three linear motion actuators; 
a rotary unit having two degrees of freedom and obtained by combining a plurality of rotating mechanisms each having one rotational degree of freedom (Fig. 3, col. 5:59-63, col. 1:55-58); and 
a rotary drive mechanism (Fig. 3 at C) having one degree of freedom and configured to rotate the rotary unit relative to the linear motion unit, wherein 
the linear motion unit is mounted on a mount such that a base portion of the linear motion unit is fixed to the mount (not shown in the schematic; however, Freeman references a “suitable five-axis CNC machine tool” and other suitable alternatives), 

the rotary unit is mounted on an output portion of the rotary drive mechanism, and 
the end effector (machine tool, col. 1:45-47; Figs. 2-3, item 32) is mounted on an output portion of the rotary unit.
Freeman does not describe a rotary unit having three degrees of freedom.  Isobe teaches a working device having a rotary unit (Figs. 10-11, item 100) having two degrees of freedom and obtained by combining a plurality of rotating mechanisms each having one rotational degree of freedom, the rotary unit offers a wide operating range (col. 5:11-13) and increased dexterity to the working device.  The three degrees of freedom are obtained by combining the one degree of freedom from Tamara (kinematic chain from 41 to 38) with the two degrees of freedom from Isobe.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Freeman device with a rotary unit as taught by Isobe to have a wider operating range and increased dexterity.
Regarding claim 2, Isobe shows at least one of the plurality of rotating mechanisms of the rotary unit is a link actuation device having two degrees of freedom, the link actuation device including: 
a proximal end side link hub; 
a distal end side link hub; and 
three or more link mechanisms via which the distal end side link hub is coupled to the proximal end side link hub such that a posture of the distal end side link hub can be changed relative to the proximal end side link hub, each link mechanism including: 

a distal side end link member having one end rotatably coupled to the distal end side link hub; and 
an intermediate link member having opposite ends rotatably coupled to other ends of the proximal side and distal side end link members, respectively, and 
a posture control actuator configured to arbitrarily change the posture of the distal end side link hub relative to the proximal end side link hub is provided to each of two or more link mechanisms of the three or more link mechanisms.
Regarding claim 3, Isobe shows a rotary unit where when a point, at which a central axis of each of revolute pairs between the proximal end side link hub and the proximal side end link members and a central axis of each of revolute pairs between the proximal side end link members and the intermediate link members intersect each other, is referred to as a proximal end side spherical link center, and a straight line, that passes through the proximal end side spherical link center and intersects the central axis of each of the revolute pairs between the proximal end side link hub and the proximal side end link members at a right angle, is referred to as a central axis of the proximal end side link hub, 
the two or more posture control actuators of the link actuation device are rotary actuators and are disposed on a circumference of a virtual circle such that rotation output shafts of the rotary actuators are parallel to the central axis of the proximal end side link hub, rotational driving force of each rotation output shaft is transmitted to the link mechanism via an axis-orthogonal type speed reducer, and another rotating mechanism for rotating the link actuation 
Regarding claim 8, Freeman does not describe the claimed features.  Isobe teaches a working device where at least one of the plurality of rotating mechanisms of the rotary unit is a link actuation device (Fig. 10, item 100) having two degrees of freedom, the link actuation device including: a proximal end side link hub (104) connected to another rotating mechanism among the plurality of rotating mechanisms of the rotary unit, a distal end side link hub (105) corresponding to the output portion of the rotary unit and to which an end effector (90) is mounted on, and three or more link mechanisms (101-103) via which the distal end side link hub is coupled to the proximal end side link hub such that a posture of the distal end side link hub can be changed relative to the proximal end side link hub.  The link actuation device offers a large operating range (col. 19:23-24) and increased dexterity to the working device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Freeman device with a rotary unit as taught by Isobe to have a wider operating range and increased dexterity.
Regarding claim 9, the another rotating mechanism (Isobe, Fig. 10, item 121 and equivalent unshown and unlabeled rotating mechanism about the C direction) has one degree of freedom and is to rotate the link actuation device about a central axis of the proximal end side link hub, and the proximal end side link hub is connected to the another rotating mechanism via a base member (Isobe, 99a) which is fixed to a rotating portion of the another rotating mechanism.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman in view of Isobe as applied to claim 1 and further in view of Day et al. (US 2014/0326097).
claim 4, Freeman shows a schematic view of linear motion unit and, for simplicity, does not show the particulars thereof (e.g., actuators).  Day teaches a working device where each of the linear motion actuators of the linear motion unit has a stage that is composed of an advancing and retracting portion, and each of the stages is disposed so as to be directed toward an outer side with respect to a working space in which work is performed by a respective end effector.  One of ordinary skill, knowledge and sense (enough to design, manufacture and use robotics) would have easily recognized that it would be desirous to allow such an arrangement for maximum working space.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the stages of the linear motion actuators toward an outer side with respect to a working space to allow for maximum working space.
Regarding claim 6, Freeman does not describe two working devices.  Day teaches a working device comprising two working devices, each of which is the working device as claimed in claim 1, wherein the two working devices are aligned so as to be geometrically symmetrical with each other.  The two working devices increases productivity and efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a second working device, so as to be geometrically symmetrical with the first, to increase productivity and efficiency
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman in view of Isobe as applied to claim 1 and further in view of Tamura (US 7,476,072).
Regarding claim 5, Freeman shows the three linear motion actuators of the linear motion unit include: a first linear motion actuator configured to advance and retract in a first direction 
Tamura teaches a working device where a rotary drive mechanism is disposed such that a rotation axis (Fig. 4, in b-c direction) of the rotary drive mechanism is parallel to the first direction.  Such an arrangement allows for further reach of the end effector.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Freeman device to where the rotary drive is parallel to an advancing/retracting direction of the first or second linear motion actuators to allow for an extended reach of the end effector.
Regarding claim 7, Freeman’s schematic drawings (Figs. 2 and 3) does not show the output portion of the rotary drive mechanism is a motor output shaft of the rotary drive mechanism and a rotational axis of the motor output shaft being spaced apart from and parallel to a central axis of one of the linear motion actuators (vertical motion actuator).  
Tamura teaches a working device where the output portion of the rotary drive mechanism is a motor output shaft of the rotary drive mechanism (Fig. 6, item 41) and a rotational axis of the motor output shaft being spaced apart from and parallel to a central axis of one of the linear motion actuators.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura (US 7,476,072) in view of Omori (US 8,998,797).

a linear motion unit (see Fig. 1) mountable on a mount (1b) such that a base portion (1c) of the linear motion unit is fixed to the mount, the linear motion unit having three degrees of freedom and obtained by combining three linear motion actuators; 
a rotary drive mechanism (Figs. 4 and 6, items 40, 41), mounted on an output portion of the linear motion unit, the rotary drive mechanism having one degree of freedom; and 
a rotary unit (37), mounted on an output portion (38) of the rotary drive mechanism, the rotary unit being rotatable relative to the linear motion unit by the rotary drive mechanism, and including an output portion (45) to which an end effector is mountable.
Tamura does not describe a rotary unit having three degrees of freedom.  Omori teaches a working device having a rotary unit (24a, for example), mounted on an output portion (at 46), having three degrees of freedom obtained by combining a plurality of rotating mechanisms, each having one or more rotational degrees of freedom, the rotary unit being rotatable relative to the linear motion unit (22) by the rotary drive mechanism, and including an output portion (Fig. 3, item 44) to which an end effector is mountable.  One of ordinary skill, knowledge and sense (enough to design, manufacture and use robotics) would have easily recognized that it would be desirous to have a rotary unit having multiple degrees of freedom to have a wide operating range and increased dexterity.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Tamura device with a rotary unit as taught by Omori to have a working device with a wider operating range and increased dexterity.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot in view of new grounds. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/BOBBY RUSHING, JR/Primary Examiner, Art Unit 3658